DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 18 and 19 are objected to because of the following informalities: there is no antecedent basis for “the duty ratio”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9-11, 13-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MULLER (US 2011/0029146).
	Regarding claim 1, MULLER discloses a charging apparatus (30, Figs. 1-3) comprising: 
 	a first power source connector (e.g., one of 60A or 60B in Fig. 4) configured to be connected to a charging station power source (¶ 0019: wall socket may be a standard outlet found in a residential garage or a socket at a powering station outside the residential garage. The power station may be positioned, for example, at a parking garage, at a public parking space, at a rest stop, a conventional gas station, or a powering station (similar to a gas station, but has power stations instead of gas pumps); ¶ 0026: power source within a house, a building, a power grid, a parking structure, or a local charging station); 
 	a second power source connector (e.g., one of 60A or 60B in Fig. 4) configured to be connected to a commercial power source (¶ 0019: wall socket may be a standard outlet found in a residential garage or a socket at a powering station outside the residential garage. The power station may be positioned, for example, at a parking garage, at a public parking space, at a rest stop, a conventional gas station, or a powering station (similar to a gas station, but has power stations instead of gas pumps); ¶ 0026: power source within a house, a building, a power grid, a parking structure, or a local charging station); 
 	a cable connected to the first power source connector and the second power source connector (50, Fig. 3; ¶ 0032).
  	a controller configured to determine whether one of the first power source connector and the second power source connector is connected to one of the charging station power source and the commercial power source, and to adjust the intensity of a charging supply current based on the determination result (¶ 0010: means for controlling current flow or magnitude along the means for conveying the current; ¶ 0011: controlling the current flowing on the power conduit with a switching relay; ¶ 0022: the EVSE may determine when to allow and when to prohibit the flow of current between the socket and the electric vehicle; ¶ 0026: controlling the flow of current between the electrical socket and the electric vehicle. These methods may include controlling when to allow or prohibit the flow of current, or perhaps moderate the flow of current; ¶ 0035; ¶ 0041: When the EVSE 30 is connected to a Level I electrical socket, the control circuit 56 would recognize that there exists a 120 volt drop between the powered conduit, either L1 or L2, and the neutral conduit of the electric conduit 50 and leave the circuit between the unconnected conduit, either L1 or L2, and the relay 42 open. Alternatively, when the EVSE 30 is plugged into a Level II electrical socket, then the control circuit 56 would recognize the power on the unconnected conduit and, either via a signal from the processor 38 or via logical circuitry, provide a signal to the switch 58 to close the circuit between the unconnected conduit and the relay 42. With the circuit closed, the relay 42 is connected to both power supply conduits, L1 and L2, of the electric conduit 50, and the EVSE 30 can provide the electric vehicle with Level II charging capabilities).
	Regarding claim 3, MULLER discloses the controller is further configured to monitor a state of being charged by the charging supply current (¶ 0007, 0039, 0040).
 	Regarding claim 4, MULLER discloses a charge breaker, wherein the controller is further configured to determine the monitoring result, and to control the charge breaker to stop charging when it is determined that charging is complete (¶ 0029, 0030, 0041, 0052).
 	Regarding claim 5, MULLER discloses the controller is further configured to accept a charging supply current of 32A (¶ 0002), and to determine the charging supply current (¶ 0010, 0011, 0022, 0026, 0035, 0041).
 	Regarding claim 6, MULLER discloses the controller is further configured to accept a charging supply voltage of 110V to 230V (¶ 0002), and to determine the charge supply voltage (¶ 0037).
	Regarding claim 9, MULLER discloses the first power source connector and the second power source connector are provided to be cross-detachable (¶ 0043).
 	Regarding claim 10, MULLER discloses a communication device communicating with the charge breaker, wherein the controller is further configured to control the charge breaker to supply a charging current based on a communication result of the communication device (¶ 0024, 0042, 0047-0052).
	Regarding claim 11, MULLER discloses a control method of a charging apparatus (30, Figs. 1-3) comprising: 
 	connecting at least one of a first power source connector and a second power source connector  (e.g., the connectors are elements 60A and 60B in Fig. 4) to at least one of a charging station power source and a commercial power source (¶ 0019: wall socket may be a standard outlet found in a residential garage or a socket at a powering station outside the residential garage. The power station may be positioned, for example, at a parking garage, at a public parking space, at a rest stop, a conventional gas station, or a powering station (similar to a gas station, but has power stations instead of gas pumps); ¶ 0026: power source within a house, a building, a power grid, a parking structure, or a local charging station); 
 	determining a power source connector connected to the power source among the first power source connector and the second power source connector by a controller; and adjusting the intensity of a charging supply current based on the determination result (¶ 0010: means for controlling current flow or magnitude along the means for conveying the current; ¶ 0011: controlling the current flowing on the power conduit with a switching relay; ¶ 0022: the EVSE may determine when to allow and when to prohibit the flow of current between the socket and the electric vehicle; ¶ 0026: controlling the flow of current between the electrical socket and the electric vehicle. These methods may include controlling when to allow or prohibit the flow of current, or perhaps moderate the flow of current; ¶ 0035; ¶ 0041: When the EVSE 30 is connected to a Level I electrical socket, the control circuit 56 would recognize that there exists a 120 volt drop between the powered conduit, either L1 or L2, and the neutral conduit of the electric conduit 50 and leave the circuit between the unconnected conduit, either L1 or L2, and the relay 42 open. Alternatively, when the EVSE 30 is plugged into a Level II electrical socket, then the control circuit 56 would recognize the power on the unconnected conduit and, either via a signal from the processor 38 or via logical circuitry, provide a signal to the switch 58 to close the circuit between the unconnected conduit and the relay 42. With the circuit closed, the relay 42 is connected to both power supply conduits, L1 and L2, of the electric conduit 50, and the EVSE 30 can provide the electric vehicle with Level II charging capabilities).
 	Regarding claim 13, MULLER discloses comprising monitoring a state of being charged by the charging supply current (¶ 0007, 0039, 0040).
 	Regarding claim 14, MULLER discloses comprising determining the monitoring result and controlling a charge breaker to stop charging when it is determined that charging is complete (¶ 0029, 0030, 0041, 0052).
 	Regarding claim 15, MULLER discloses accepting a charging supply current of 32A (¶ 0002) and determining the charging supply current (¶ 0010, 0011, 0022, 0026, 0035, 0041).
 	Regarding claim 16, MULLER discloses accepting a charging supply voltage of 110V to 230V (¶ 0002) and determining the charge supply voltage (¶ 0037).
	Regarding claim 20, MULLER discloses communicating with the charge breaker, wherein the controlling comprises controlling the charge breaker to supply a charging current based on a communication result (¶ 0024, 0042, 0047-0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULLER as applied to claims 1, 3-6, 9-11, 13-16, and 20 above, and further in view of HEIN (US 2018/0361862).
 	Regarding claim 2, MULLER discloses the charging apparatus as applied to claim 1 but fails to disclose the controller is further configured to determine an intrinsic resistance value of the connected power source, and to adjust the intensity of the charging supply current based on the determination result. HEIN discloses the controller is further configured to determine an intrinsic resistance value of the connected power source, and to adjust the intensity of the charging supply current based on the determination result (¶ 0023-0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining an intrinsic resistance value as recited in order to facilitate a vehicle charge-cord system that allows flexibility with regard to the power supplies with which it can be used (HEIN, ¶ 0003).
	Regarding claim 12, MULLER discloses the control method as applied to claim 11 but fails to disclose determining an intrinsic resistance value of the connected power source and adjusting the intensity of the charging supply current based on the determination result. HEIN discloses determining an intrinsic resistance value of the connected power source and adjusting the intensity of the charging supply current based on the determination result (¶ 0023-0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining an intrinsic resistance value as recited in order to facilitate a vehicle charge-cord system that allows flexibility with regard to the power supplies with which it can be used (HEIN, ¶ 0003).
 Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULLER as applied to claims 1, 3-6, 9-11, 13-16, and 20 above, and further in view of EGAN (US 2003/0186584).
 	Regarding claim 7, MULLER discloses the charging apparatus as applied to claim 1 but fails to disclose the first power source connector and the second power source connector each comprise a cover having a screw thread. EGAN discloses a cable connector comprising a cover having a screw thread (¶ 0010-0011; also see claims 4, 9, 10, 18, and 19). It would have been obvious to apply the cover having a screw thread as disclosed in EGAN for each of the first and second power source connectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cover having a screw thread in order to provide a connection and enclosure structure that reduces the reliance on the skill of the person installing the connection (EGAN, ¶ 0007).
	Regarding claim 8, MULLER as modified by EGAN disclose the cover of the first power source connector and the cover of the second power source connector each comprise a waterproof material (EGAN, ¶ 0006-0010).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULLER as applied to claims 1, 3-6, 9-11, 13-16, and 20 above, and further in view of YOKOYAMA (US 2011/0199048).
 	Regarding claim 17, MULLER disclose the control method as applied to claim 11 but fails to disclose controlling a duty ratio of a charge breaker signal when the second power source connector is connected to the power source. YOKOYAMA discloses controlling a duty ratio of a charge breaker signal when the second power source connector is connected to the power source (¶ 0006, 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling a duty ratio in order to provide portable charging of the electric vehicle that can control charging current (YOKOYAMA, ¶ 0011, 0012).
 	Regarding claim 18, MULLER discloses the control method as applied to claim 11 but fails to disclose changing the duty ratio based on a user input, wherein the control method further comprises changing the intensity of the charging supply current when the duty ratio is changed. YOKOYAMA discloses changing the duty ratio based on a user input, wherein the control method further comprises changing the intensity of the charging supply current when the duty ratio is changed (¶ 0006, 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling a duty ratio in order to provide portable charging of the electric vehicle that can control charging current (YOKOYAMA, ¶ 0011, 0012).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULLER as applied to claims 1, 3-6, 9-11, 13-16, and 20 above, and further in view of LIM (US 2019/0184849).
 	Regarding claim 19, MULLER discloses the control method as applied to claim 11 but fails to disclose stopping control of the duty ratio when the first power source connector is connected to the power source. LIM discloses stopping control of the duty ratio when the first power source connector is connected to the power source (¶ 0020, 0054, 0077, 0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the stopping control of the duty ratio as recited in order to facilitate charging from the charging station power source.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2022
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2022